department of the treasury internal_revenue_service washington d c gec tax exempt and government entinnes division uniform issue list fp ep rat legend taxpayer a irab irac financial_institution d0 financial_institution e account f account g amount amount dear tees tenants tetenanen aprrerenten trees a hea ie a geeteninens genes this letter is in response to a request for a fetter ruling dated modified and supplemented by additional correspondence dated in which you have applied for a waiver of the 60-day rollover requirement contained in sec_408 of the internal revenue cade cade the following facts and representations have been submitted under penally of perjury in support of the ruling requested wevententh as taxpayer a age asserts that his failure to accomplish a rollover within the day period prescribed by sec_408 was due to his concems regarding the financial stability of the institutions holding his ras and his reliance on those institutions to inform him of the 60-day rollover period which led to amount and amount being placed in non-ira accounts taxpayer a maintained ra b and ira c both individual retirement annuities under sec_408 b of the code with financial institutions d and e respectively in taxpayer a concemed with the financial stability of these institutions requested that ira b and ira c be closed and received a total_distribution upon receipt of the distributions of amount and amount taxpayer a deposited the funds into account f a non-ira cd and account g his personal checking account n after the expiration of the 60-day period taxpayer a received a form 1099-r on the distributions and realized his mistake taxpayer a represents that no one at the various financial institutions advised him of his ability to rollover the distributions based on the above facts and representations you request that the intemal revenue service service waive the 60-day rollover requirement contained in sec_408 of the code with respect to the distributions of amount and amount sec_408 of the code provides that except as otherwise provided in sec_408 of the code any amount_paid or distributed out of an ira shail be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code provides the rules applicable to ira_rollovers sec_408 a of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - i the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 of the code sec_408 d b of the code provides that sec_408 d of the code does not apply fo any amount described in sec_408 of the code received by an individual from an ira if at any time during the 1-year period ending on the benefit of such day of such receipt such individual received any other amount described in sec_408 d 3ka i of the code from an ira which was not includible in gross_income because of the application of sec_408 of the code sec_408 d 3x d of the code provides a similar 60-day rollover period for partial rollovers sec_408 d i of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 of the code the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred are eligible for the waiver under sec_408 of the the information presented and the documentation submitted in this case indicates that taxpayer a withdrew amount sec_1 and from iras b c because he was however concerned with the financial stability of financial institutions d e taxpayer a failed to roll the distributions to qualified rollover iras because noe one at the financial institutions informed him of his ability to do so and because he did not understand the ira rollover rules the service has the authority to waive the 60-day rollover requirement for a distribution from an ira where the individual failed to complete a rollover to another ira within the 60-day rollover period but was prevented from doing so because of one of the factors enumerated in revproc_2003_16 for example errors committed by a financial_institution death hospitalization postal error incarceration and or disability in this instance taxpayer a has not presented any evidence to the service as to how any of the factors outlined in revproc_2003_16 affected his ability to timely rollover amount sec_1 and taxpayer a asserts that the failure of the financial institutions to advise him that the distributions would be taxable or that he had rollover options rise to the level of financial_institution error however the cade imposes no such obligation on ira custodians absent actions on the part of a financial_institution or financial advisor undertaking such an obligation eg where a taxpayer has erroneously been advised that the rollover period i sec_90 days we will not recognize this failure as financial_institution error as such the information presented indicates that the ‘ ability to redeposit amount sec_1 and into an jra within the 60-day rollover period was at all times within the reasonable control of taxpayer a under the circumstances presented in this case the service hereby declines to waive the 60-day rollover requirement with respect to distributions of amount from ira b and amount from ira c thus amount sec_1 and are not to be considered valid rollover_contributions within the meaning of sec_408 of the code because the 60-day rollover requirement was not satisfied therefore pursuant to sec_408 of the code the service does not waive the 60-day rollover requirement with respect to the distribution of amount from ira b and amount from ira c no opinion is expressed as to the tax treatment of the transaction described herein under the may be applicable thereto provisions of any other section of either the code or regulations which this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact d at gayton sincerely yours a wether colts carlton a watkins manager employee_plans technical group
